Citation Nr: 1722697	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-49 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for left knee patellofemoral syndrome.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to service connection (for VA compensation purposes) for teeth #8 and #9 (also claimed as front teeth cracked, loose, now missing), and to include a jaw disability. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1981 to November 1985.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In July 2011, the Veteran raised the issue of entitlement to a TDIU in conjunction with the claim for increased compensation for the left knee disability.  Then, in an October 2011 rating decision, the RO denied entitlement to a TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, although the Veteran did not submit a notice of disagreement with the October 2011 rating decision, the matter of entitlement to TDIU must still be considered in conjunction with the claim for increased compensation for a left knee disability currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA last afforded the Veteran a VA examination regarding the left knee disability in November 2011.  Thereafter, the Court issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which it was held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite joint.  Though the November 2011 VA examination provided range of motion testing results, it did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, the examiner did not note whether range of motion testing was performed on active and passive range of motion, and the examiner did not note whether such testing was performed on weight-bearing and non-weight bearing.  Thus, the Veteran should be afforded a new VA examination to determine the severity of the left knee disability.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the record reveals that the Veteran was homeless in 2016; however, since the RO's last attempt to locate the Veteran, there are letters of record sent to the Veteran that did not return as undeliverable.  Attempts should be made to send the Veteran notice of his new VA examination at his current address.  The matter of TDIU is deferred pending adjudication of the appeal regarding the left knee disability.

In a July 2010 rating decision, the RO denied entitlement to service connection (for VA compensation purposes) for teeth #8 and #9 (also claimed as front teeth cracked, loose, now missing).  The Board notes that service connection for dental treatment purposes has been granted.  As noted by the Veteran's representative in the May 2017 Appellant Brief, the Veteran submitted a statement on a December 2010 Form 9 that expressed disagreement with this July 2010 determination.  The Board finds that when construed sympathetically, the Veteran's December 2010 statement constitutes a timely notice of disagreement against the July 2010 rating decision to deny service connection for compensation purposes for this disability.  The Board notes that the May 2017 Appellant Brief also argued that the issue should be broadened to include a jaw disability, and therefore the Board has broadened the claim.  The RO has not yet issued a statement of the case regarding entitlement to service connection (for VA compensation purposes) for teeth #8 and #9 (also claimed as front teeth cracked, loose, now missing), and to include a jaw disability.  Accordingly, the Veteran must be issued a statement of the case regarding the same.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Please issue a statement of the case that addresses the issue of entitlement to service connection (for VA compensation purposes) for teeth #8 and #9 (also claimed as front teeth cracked, loose, now missing), and to include a jaw disability.

Inform the Veteran that he must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the issue to the Board.

2. Please contact the Veteran and request that he submit or authorize the release of any outstanding treatment records, VA or non-VA, relevant to the left knee or his alleged unemployability.  

Make reasonable attempts to obtain identified records.  All attempts to fulfill this development should be documented in the claims file.  

3. Please obtain outstanding relevant VA treatment records. 

4. Please schedule the Veteran for a VA examination with a physician to determine the nature and severity of the left knee disability.  Forward the claims file to the examiner for review of the case.

Please make appropriate attempts to provide notice of the scheduled VA examination to the Veteran at his latest address of record.  The exam notification letter(s) sent to the Veteran must be associated with the claims file prior to its return to the Board.  The AOJ's attention is invited to the correspondence of record that have not returned as undeliverable.  

In the scheduling of the examination(s), the Veteran should notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claims and result in a denial.  38 C.F.R. § 3.655.

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and to include joint testing for the right knee joint (the opposite joint), as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left knee disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(a) Please comment whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

The examiner's attention is invited to the lay statements reporting that the Veteran's knee gives way. 

(b) Please comment on whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

(b) Describe the Veteran's work history and the impact of the Veteran's service-connected left knee disability on his ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5. After completing any other development deemed necessary, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the Veteran until he is notified; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claims and result in a denial of the benefits sough.  38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




